DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments, filed 5 October 2020, to claims 33-43 are acknowledged by the Examiner. Additionally, claim 44 was cancelled.
Claims 1-43 are currently pending. Claims 1-32 were previously withdrawn as being directed to a non-elected invention.
Claims 33-43 are examined below.
Response to Arguments
In response to Applicant’s argument that Fleming discloses a different type of brace compared to the instant application as Fleming is designed to limit motion between the femur and tibia and addresses ligament instability “static stability” while the instant application is designed to guide the motion of the patella and addresses tendon instability “dynamic stability” as claimed in amended claims 33 and 38, the Examiner respectfully disagrees.  Fleming does not state the brace provides “static stability”. Additionally, “an anatomical brace for dynamically stability the patella” is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended 
In response to applicant's argument that the brace of Fleming is not configured to apply a medially-directed force to the patella of the patient as required by amended claims 33 and 38 and is instead configured to prevent the tibia from moving in relation to the femur, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As such Fleming discloses the secondary cable 40 system creates an effective differential force to the tibia relative to the femur and reinforcing the ACL and MCL which run along the side of the patella, as the leg extends the secondary cable  40 resists the forward movement, lateral bending, and lateral rotation of the tibia relative to the femur, i.e. a medial force is applied by the cable 40 to prevent the lateral bending/rotation, as the leg extends the patellar plate 3 acts like a hinge for the tibia plate 2 and the femoral plate 4 approximating the knees flexion-extension movement, as 
In response to Applicant’s argument that the cables of Fleming are not routed in the same manner as Applicant’s tensioner, as Applicant’s tensioner is routed around the patella as required by amended claim 33, while Fleming’s primary cable crosses over itself behind the knee of the patient and the secondary cable tracks along the MCL of the patient, the Examiner respectfully disagrees. Fleming discloses secondary cable 40 extends along the ACL and MCL along the side of the patella, cable 40 having a distal end and a proximal end, the distal end of cable 40 wraps anteriorly around pivot point 17b and posteriorly around 17a such that cable is attached to the pivot points, the cable 40 wraps anteriorly around tibial pivot point 17b and posteriorly around femoral pivot point 17a and the extends laterally across the front of femora plate to attach above the patient’s knee, the proximal end of cable 40 is attached to the femoral plate 4 at femoral cable connector 42a, and the distal end of the cable 40 is attached to the tibial plate 2 at tibial cable connector 42b (see Figs 7 and 12-13, p. [0024-0027]).
In response to Applicant’s argument that the cables of Fleming are not routed in the same manner as Applicant’s tensioner, i.e. the cables of Fleming are not mounted to “the hinge mechanism” and the brace body, with the tensioner passing posterior to the pivot of the hinge mechanism, as is now required by amended claim 38, the Examiner respectfully disagrees. Fleming discloses secondary cable 40 having a distal end and a proximal end, the distal end of 
In response to Applicant’s argument that Fleming discloses a different type of brace compared to the instant application as Fleming is designed to limit motion between the femur and tibia and addresses ligament instability “static stability” while the instant application is designed to apply a force to selected anatomy associated with a joint comprising a first bone and a second bone and addresses tendon instability “dynamic stability” as claimed in amended claim 43, the Examiner states in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., addresses tendon instability “dynamic stability”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, as previously stated above Fleming discloses the secondary cable 40 system creates an effective differential force to the tibia relative to the femur and reinforcing the ACL and MCL which run along the side of the patella, as the leg extends the secondary cable  40 resists the forward movement, lateral bending, and lateral rotation of the tibia relative to the femur, i.e. a medial force is applied by the cable 40 to prevent the lateral bending/rotation, as the leg extends the patellar plate 3 acts like a hinge for the tibia plate 2 and the femoral plate 4 approximating the knees flexion-extension movement, as such when a lateral bending or lateral rotation force is applied to 
In response to the Applicant’s argument that the brace of Fleming is not configured to urge selected anatomy of a patient in the direction of “the hinge mechanism” as now required by amended claim 43 and instead configured to prevent the tibia from moving in relation to the femur, the Examiner respectfully disagrees. The argument that the brace of Fleming is not configured to urge selected anatomy of a patient in the direction of “the hinge mechanism” as now required by amended claim 43, is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The brace of Fleming is capable of “urging selected anatomy of a patient in the direction of the hinge mechanism” as the secondary cable 40 system creates an effective differential force to the tibia relative to the femur and reinforcing the ACL and MCL which run along the side of the patella, as the leg extends the secondary cable  40 resists the forward movement, lateral bending, and lateral rotation of the tibia relative to the femur, i.e. a medial force is applied by the cable 40 to prevent the lateral bending/rotation, as the leg extends the patellar plate 3 acts like a hinge for the tibia plate 2 and the femoral plate 4 approximating the knees flexion-extension movement, as such when a lateral bending or lateral rotation force is applied to the leg, the tibial plate 2, femoral plate 4, and patellar plate 3 are held rigid by tension developed in the secondary cable 40, the tension prevents the brace from bending across the knee joint, i.e. the patella, thus preventing the leg from laterally bending or rotating, 
In response to the Applicant’s argument that the cables of Fleming are not routed in the same manner as Applicant’s tensioner, i.e. the cables of Fleming are not mounted to the hinge mechanism and the brace body, with the tensioner extending along the rear side of the pivot as is now required by amended claim 43, the Examiner respectfully disagrees. Fleming discloses secondary cable 40 having a distal end and a proximal end, the distal end of cable 40 wraps anteriorly around pivot point 17b and posteriorly around 17a such that cable is attached to the pivot points, the cable 40 wraps anteriorly around tibial pivot point 17b and posteriorly around femoral pivot point 17a and the extends laterally across the front of femora plate to attach above the patient’s knee, the proximal end of cable 40 is attached to the femoral plate 4 at femoral cable connector 42a, and the distal end of the cable 40 is attached to the tibial plate 2 at tibial cable connector 42b (see Figs 7 and 12-13, p. [0024-0027]).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 October 2020 was filed before the mail date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 33, 38, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0098618 A1 to Fleming.
Regarding claim 33, Fleming discloses an anatomical brace for dynamically stabilizing the patella of a patient during knee articulation so as to address patella tracking error (cable knee brace system that bolsters the body’s natural ligaments to reduce the knees proneness to injury or re-injury, title abstract), the anatomical brace comprising:
	a brace body for disposition about the knee of the patient (knee brace, Fig 3-10, p. [0023]), the brace body comprising a distal portion for securement about the calf of the patient (tibial plate 2, Figs 3-10, p. [0025]), a proximal portion for securement about the thigh of the patient (femoral plate 4, Figs 3-10, p. [0025]), and an intermediate portion for receiving the patella of the patient (patella plate 3, Figs 3-10, p. [0025]);
	a hinge mechanism for disposition on the medial side of the knee of the patient (femoral pivot point 17a and tibial pivot point 17b create a hinge mechanism on the lateral and medial sides of the knee, Figs 3-10, p. [0024, 0027]), the hinge mechanism comprising a distal segment (lateral and medial holes in tibial plate that attach to the tibial pivot point 17b, Figs 3-10), a proximal segment (lateral and medial holes in femoral plate that attach to the femoral pivot point 17a, Figs 3-10) and a pivot for pivotally connecting the distal segment and the proximal segment (femoral pivot point 17a and tibial pivot point 17b create a hinge mechanism with the holes on the femoral and tibial plates thus allowing pivoting of the femoral plate and the tibial plate, Figs 3-10, p. [0024, 0027]), the distal segment of the hinge mechanism being connected to the distal portion of the brace body (lateral and medial holes are located on tibial plate that attach to the tibial pivot point 17b, Figs 3-10) and the proximal segment of the hinge mechanism being connected to the proximal 
	a tensioner having a first end and a second end (secondary cable 40 has a first end and second end, Fig 7, p. [0024-0027]), the first end of the tensioner being secured to the hinge mechanism so that the first end of the tensioner moves in conjunction with the distal segment of the hinge mechanism (the distal end of cable 40 wraps anteriorly around pivot point 17b and posteriorly around 17a such that cable is attached to the pivot points, Fig 7, p. [0024-0027]), the tensioner extending posteriorly of the pivot and then proximally along the proximal segment of the hinge mechanism and then laterally across the brace body superior to the intermediate portion of the brace body which is configured to receive the patella of the patient (the cable 40 wraps anteriorly around tibial pivot point 17b and posteriorly around femoral pivot point 17a and the extends laterally across the front of femoral plate to attach above the patient’s knee, Fig 7, p. [0027, 0024]) and then distally along the intermediate portion of the brace body which is configured to receive the patella of the patient (Fig 7 shows the cable 40 extending distally along the medial side of patellar plate 3, p. [0024-0027]), and the second end of the tensioner being secured to the brace body (the proximal end of cable 40 is attached to the femoral plate 4, Fig 7, p. [0027]);
	the anatomical brace being configured such that when the anatomical brace is mounted to the knee of the patient so that the distal portion of the brace body is secured to the calf of the patient (tibial plate 2 is attached to the lower leg of the patient, Figs 3-10, p. [0023-0024]), the proximal portion of the brace body is secured to the thigh of the patient (femoral plate 4 is attached to the thigh of the patient, Figs 3-10, p. [0023-0024]) and the intermediate portion of the brace body receives the patella of the patient (patella plate 3 is attached to the patella of the patient, Figs 3-10, p. [0023-0024]), with the hinge mechanism being located on the medial side of the knee (femoral 
Regarding claim 38, Fleming discloses an anatomical brace for dynamically stabilizing the patella of a patient during knee articulation so as to address patella tracking error (cable knee brace system that bolsters the body’s natural ligaments to reduce the knees proneness to injury or re-injury, title abstract), the anatomical brace comprising:
	a brace body for disposition about the knee of the patient (knee brace, Figs 3-10, p. [0023]), the brace body comprising a distal portion for securement about the calf of the patient (tibial plate 
	a hinge mechanism for disposition on the medial side of the knee of the patient (femoral pivot point 17a and tibial pivot point 17b create a hinge mechanism on the lateral and medial sides of the knee, Figs 3-10, p. [0024, 0027]), the hinge mechanism comprising a distal segment (lateral and medial holes in tibial plate that attach to the tibial pivot point 17b, Figs 3-10), a proximal segment (lateral and medial holes in femoral plate that attach to the femoral pivot point 17a, Figs 3-10) and a pivot for pivotally connecting the distal segment and the proximal segment (femoral pivot point 17a and tibial pivot point 17b create a hinge mechanism with the holes on the femoral and tibial plates thus allowing pivoting of the femoral plate and the tibial plate, Figs 3-10, p. [0024, 0027]), the distal segment of the hinge mechanism being connected to the distal portion of the brace body (lateral and medial holes are located on tibial plate that attach to the tibial pivot point 17b, Figs 3-10) and the proximal segment of the hinge mechanism being connected to the proximal portion of the brace body (lateral and medial holes are located on femoral plate that attach to the femoral pivot point 17a, Figs 3-10); and 
	a tensioner mounted to the hinge mechanism, passing posterior to the pivot of the hinge mechanism, and mounted to the brace body (cable 40 has a distal end and a proximal end, the distal end of cable 40 wraps anteriorly around pivot point 17b and posteriorly around 17a such that cable is attached to the pivot points, the cable 40 wraps anteriorly around tibial pivot point 17b and posteriorly around femoral pivot point 17a and the extends laterally across the front of femora plate to attach above the patient’s knee, the proximal end of cable 40 is attached to the femoral plate 4 at femoral cable connector 42a, and the distal end of the cable 40 is attached to the tibial 
Regarding claim 43, Fleming discloses an anatomical brace for selectively applying force to a selected portion of the anatomy of a patient during joint articulation (cable knee brace system that bolsters the body’s natural ligaments to reduce the knees proneness to injury or re-injury, title abstract), wherein the joint is characterized by a first bone (tibia), a second bone (femur), a first side (medial side), a second side (lateral side), a front side (anterior side) and a rear side (posterior side), the anatomical brace comprising:

	a hinge mechanism (femoral pivot point 17a and tibial pivot point 17b create a hinge mechanism on the lateral and medial sides of the knee, Figs 3-10, p. [0024, 0027]) comprising a first segment connected to the first portion of the brace body on the first side of the joint (lateral and medial holes in tibial plate that attach to the tibial pivot point 17b, Figs 3-10), a second segment connected to the second portion of the brace body on the first side of the joint (lateral and medial holes in femoral plate that attach to the femoral pivot point 17a, Figs 3-10), and a pivot for pivotally connecting the first segment of the hinge mechanism to the second segment of the hinge mechanism (femoral pivot point 17a and tibial pivot point 17b create a hinge mechanism with the holes on the femoral and tibial plates thus allowing pivoting of the femoral plate and the tibial plate, Figs 3-10, p. [0024, 0027]); and
	a tensioner (cable 40 has a first end and second end, Fig 7, p. [0024-0027]), the tensioner having a first portion secured to the first segment of the hinge mechanism (the distal end of cable 40 wraps anteriorly around pivot point 17b and posteriorly around 17a such that cable is attached to the pivot points, Fig 7, p. [0024-0027]), a second portion extending along the rear side of the pivot (the distal end of cable 40 wraps anteriorly around pivot point 17b and posteriorly around 17a such that cable is attached to the pivot points, Fig 7, p. [0024-0027]), a third portion extending along the second segment of the hinge mechanism (part of cable 40 extends around and along the side of pivot point 17a, Figs 7 and 12-13, p. [0021-0022, 0024, 0027, 0030]) and a fourth portion secured to the first portion of the brace body (tibial plate 2 has a tibial cable connector 42b that allows the distal end of cable 40 to be secured thereto, Fig. 7, p. [0027]);
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34, 36-37, 39, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0098618 A1 to Fleming, as applied to the claims above, further in view of US 2013/0172797 A1 to Merkley. (With extrinsic evidence provided by Dictionary.com, https://www.dictionary.com/browse/elastic).
Regarding claims 34 and 39, Fleming discloses the invention as applied to claims 33 and 38, respectively, above. 
While Fleming discloses wherein the tensioner comprises a cable (40), Fleming does not disclose wherein a connector attached to the cable, and further wherein the cable comprises the first end of the tensioner and the connector comprises the second end of the tensioner.
Merkley teaches an analogous anatomical brace (orthotic strapping system, title) wherein the analogous tensioner (dynamic strapping system includes a driving mechanism 46 and strap 44 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tensioner as disclosed by Fleming to include a connector attached to the cable, further wherein the cable comprises the first end of the tensioner and the connector comprises the second end of the tensioner as taught by Merkley in order to provide an alternate structural configuration known in the art to dynamically vary the tension enabling a tighter or looser fit of the brace thus creating a brace that more closely conforms to the wearer allowing for optimal comfort and support to the wearer’s knee and leg (Merkley, p. [0028-0031, 0041-0042]).
Regarding claims 36 and 41, 
Fleming as modified by Merkley does not disclose wherein the connector has a variable length.
Merkley further teaches wherein the connector has a variable length (strap 44 is made from a flexible and elastic webbing material, elastic is defined by Dictionary.com as “capable of returning to its original length, shaped, etc., after being stretched, deformed, compressed, or expanded” see attached NPL definition 1, https://www.dictionary.com/browse/elastic, as such the strap 44 is considered by Examiner as having a variable length as strap 44 would be able to stretch thus extending its length and then contract and returning to its original length, p. [0028-0031, 0041-0042]) providing a material that will easily stretch, contract, flex, and conform to the wearer’s anatomy thus giving the wearer optimal comfort and support.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector as disclosed by Fleming as modified by Merkley to have a variable length as further taught by Merkley in order to provide a material that will easily stretch, contract, flex, and conform to the wearer’s anatomy thus giving the wearer optimal comfort and support).
Regarding claims 37 and 42, Fleming discloses the invention as applied to claims 34 and 39 respectively above. 
Fleming as modified by Merkley does not explicitly disclose wherein the connector comprises an elastomer.
Merkley further teaches wherein the connector comprises an elastomer (strap 44 can be made of any flexible and elastic webbing material, p. [0031]) providing a material that will easily flex and conform to the wearer’s anatomy thus giving the wearer optimal comfort support.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector as disclosed by Fleming as modified by Merkley to comprise an elastomer as further taught by Merkley in order to provide a material that will easily flex and conform to the wearer’s anatomy thus giving the wearer optimal comfort and support.
Claims 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0098618 A1 to Fleming as modified by US 2013/0172797 A1 to Merkley, as applied to claims 34 and 39 respectively above, further in view of US 5,599,288 to Shirley, et al..
Regarding claims 35 and 40, Fleming as modified by Merkley discloses the invention as applied to claims 34 and 39, respectively, above. 
While Fleming discloses the cable may be made from any flexible material (p. [0026]), Fleming as modified by Merkley does not explicitly disclose wherein the cable comprises a metallic or plastic material and the connector comprises a non-metallic material.
Merkley further teaches wherein the connector comprises a non-metallic material (strap 44 can be made of any flexible and elastic webbing material, p. [0031]) providing a material that will easily flex and conform to the wearer’s anatomy thus giving the wearer optimal comfort.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector as disclosed by Fleming as modified by Merkley to comprise a non-metallic material as further taught by Merkley in order to provide a material that will easily flex and conform to the wearer’s anatomy thus giving the wearer optimal comfort.
While Fleming discloses the cable may be made from any flexible material (p. [0026]), Fleming as modified by Merkley does not explicitly disclose wherein the cable comprises a metallic or plastic material.
Shirley, et al. teaches an analogous anatomical brace (external ligament system formed as a flexible knee brace, title, abstract) wherein the analogous cable comprises a metallic or plastic material (cable 54 may be made of a plastic coated stainless steel, col 2 lines 56-60) providing a material that will exhibit proper tensioning forces and pressure to maintain patellar tracking during knee flexion and extension.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the cable as disclosed by Fleming as modified by Merkley to have the cable comprise a metallic or plastic material as taught by Shirley, et al. in order to provide a material that will exhibit proper tensioning forces and pressure to maintain patellar tracking during knee flexion and extension.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2002/0133108 A1
US 2013/0110020 A1
US 2015/0119777 A1
US 2013/0245523 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/RACHEL A BEREZIK/Examiner, Art Unit 3786             


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786